Case: 21-2046   Document: 69     Page: 1   Filed: 05/03/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

 SABER INTERACTIVE INCORPORATED, NKA S3D
            INTERACTIVE, INC.,
                 Appellant

                            v.

                     OOVEE LTD,
                       Appellee

  KATHERINE K. VIDAL, UNDER SECRETARY OF
  COMMERCE FOR INTELLECTUAL PROPERTY
    AND DIRECTOR OF THE UNITED STATES
      PATENT AND TRADEMARK OFFICE,
                  Intervenor
            ______________________

                       2021-2046
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in No.
 91248894.
                  ______________________

                     ON MOTION
                 ______________________

 PER CURIAM.
Case: 21-2046     Document: 69     Page: 2   Filed: 05/03/2022




 2              SABER INTERACTIVE INCORPORATED   v. OOVEE LTD



                         ORDER
      Appellant moves to voluntarily dismiss its appeal with
 prejudice and that “each party shall bear their own costs
 and attorneys’ fees.” In response, appellee “does not con-
 test the withdrawal of the appeal and resultant cancella-
 tion of oral argument” but argues that the dismissal should
 be conditioned on an award of fees for the appeal due to
 appellant’s “delay tactics” and “vexatious litigation prac-
 tice.”
     Upon consideration thereof,
     IT IS ORDERED THAT:
     The court has sua sponte determined that the award of
 attorneys’ fees and costs is not appropriate. The appeal is
 dismissed with prejudice, and the oral argument scheduled
 for May 4, 2022, is cancelled.


                                    FOR THE COURT

 May 3, 2022                        /s/ Peter R. Marksteiner
   Date                             Peter R. Marksteiner
                                    Clerk of Court


 ISSUED AS A MANDATE: May 3, 2022